— Appeal from an order of the Supreme Court, Erie County (Janice M. Rosa, J.), entered March 9, 2010, which granted defendant’s motion to enter a stipulated qualified domestic relations order.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: On this appeal by plaintiff from a qualified domestic relations order (QDRO), we note that no appeal lies as of right from such an order (see Irato v Irato, 288 AD2d 952 [2001]). Nevertheless, inasmuch as plaintiff “raised timely objections prior to the entry of the QDRO and thereby preserved a record for our review,” we treat the notice of appeal as an application for leave to appeal and grant the application (id. at 952). Upon considering the merits of plaintiffs contention, we affirm the order. Present — Centra, J.P., Lindley, Sconiers, Green and Gorski, JJ.